Citation Nr: 0948962	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a bowel disorder.

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran requested a travel Board hearing in his September 
2008 substantive appeal.  In November 2008, the Veteran 
submitted a written statement withdrawing his request for a 
Board hearing.  Accordingly, the Board considers the 
Veteran's hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2005 Board decision denied the claim of 
entitlement to service connection for a bilateral leg 
disability.  This decision is final.

2.  The evidence associated with the claims file subsequent 
to the June 2005 Board decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
bilateral leg disability.

3.  The preponderance of the evidence shows that the 
Veteran's gastroesophageal reflux disease (GERD), claimed as 
a stomach disorder, is not related to military service.

4.  The preponderance of the evidence shows that the 
Veteran's irritable bowel syndrome (IBS), claimed as a bowel 
disorder, is not related to military service.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision denying entitlement to 
service connection for a bilateral leg disability is final.  
38 U.S.C.A. § 7104 (West 2002); 39 C.F.R. § 20.1100 (2009).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for a bilateral leg disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

3.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

4.  A bowel disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a February 2007 letter satisfied the duty to notify 
provisions and it was provided to the Veteran prior to the 
initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Specifically, the letter advised the 
Veteran what information and evidence was needed to 
substantiate his service connection claims for a stomach and 
bowel disorder, including the information and evidence 
necessary to establish a disability rating and an effective 
date should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

With respect to claims to reopen, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

An October 2006 VCAA notice letter provided the Veteran with 
the criteria for reopening the previously denied claim of 
entitlement to service connection for a bilateral leg 
disability, the criteria for establishing service connection, 
and information concerning why the claim was previously 
denied.  The Veteran was also informed of what evidence he 
was required to provide to reopen the claim and establish 
service connection for a bilateral leg disorder.  
Specifically, the letter informed the Veteran that his claim 
for a bilateral leg disorder was denied, because the evidence 
did not include a medical opinion that the current bilateral 
leg disability is due to an in-service event.  The letter 
noted that the Board decision conceded that the Veteran had 
some type of surgery performed in service, which resulted in 
postoperative scars; however, there is no evidence showing 
that surgery of this type resulted in his current leg 
disability.  The Veteran was informed that the evidence he 
submits should be related to that fact.  The October 2006 
letter also notified the Veteran of how VA determines a 
disability rating and an effective date if his claim is 
granted.  The Veteran was also informed of his and VA's 
respective duties for obtaining evidence.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains VA and private treatment records.  

The Board observes that the Veteran's service treatment 
records are unavailable.  In April 2001, the RO requested the 
Veteran's service treatment records from the National 
Personnel Records Center (NPRC).  NPRC responded in December 
2001 noting that the records are fire-related and cannot be 
reconstructed.  In response to a July 2001 letter from the RO 
indicating a possibility that his records were destroyed in 
the 1973 fire at NPRC, the Veteran submitted a hospital 
admission report dated in September 1957 in Tokyo, Japan.  In 
June 2002, the RO contacted the NPRC in an attempt to obtain 
the Veteran's inpatient clinical records at the U.S. Army 
Hospital in Tokyo, Japan from January 1957 to December 1957.  
NPRC responded in December 2002 noting that no clinical 
records were found from the U.S. Army Hospital in Tokyo.  In 
the October 2006 VCAA letter, the RO requested that the 
Veteran to submit any service medical records in his 
possession.  In August 2007, the RO again requested the 
Veteran's service medical records and clinical records from 
U.S. Army Hospital in Tokyo between September 1957 and 
October 1957.  NPRC responded in September 2007 noting that a 
search of available records failed to produce any items for 
this Veteran.  

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the Veteran.  As noted above, the RO attempted 
to obtain the Veteran's service treatment records and 
inpatient treatment records on numerous occasions.  The RO 
made a formal finding on the unavailability of the Veteran's 
service treatment records in September 2007 documenting the 
attempts to obtain the Veteran's records.  In addition, the 
RO sent a letter to the Veteran in September 2007 notifying 
him that they were unable to obtain copies of his service 
treatment records and included a description of the attempts 
made to obtain these records.  The letter informed the 
Veteran of alternative sources of evidence including 
statements from service medical personnel, buddy statements, 
employment physical examinations, medical evidence of post 
service treatment (particularly soon after military service) 
and letters written in service.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (holding that, where a veteran's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
Veteran responded in September 2007 stating that he has sent 
over the years all of the records he could get (even the 
morning report he submitted from the Tokyo Army Hospital).  
He also noted that the doctors he saw when he came back from 
service are deceased and he could not get his medical records 
from them.  

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his service connection 
claims for a stomach disorder and a bowel disorder. VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease. See 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board 
notes that there is no competent evidence indicating that the 
Veteran's current diagnosis of GERD may be related to 
service.  In addition, the evidence does not show that the 
Veteran's bowel disorder is related to service and there is 
no credible evidence of continuity of symptoms since service.  
Thus, the Veteran has not presented sufficient evidence to 
trigger VA's duty to provide an examination.

The Veteran was also not provided with a VA examination for 
his claim to reopen entitlement to service connection for a 
bilateral leg disability.  However, VA is not required to 
provide such an examination for a claim to reopen a finally 
decided decision.  38 C.F.R. 3.159(c).  

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and it concludes that the Veteran 
has not identified further available evidence not already of 
record.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claims.

II.  New and Material Evidence

A June 2005 Board decision denied the Veteran's claim of 
entitlement to service connection for a bilateral leg 
disorder on the basis that that the record did not contain 
any medical evidence linking the Veteran's current bilateral 
leg disabilities to military service.  The relevant evidence 
of record at the time of the June 2005 Board decision 
consisted of a service record documenting a hospital 
admission in September 1957, private treatment records, a 
June 2004 VA examination, and statements from the Veteran and 
wife in support of his claim.  The June 2005 Board decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7104; 39 C.F.R. § 20.1100.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A § 5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In July 2005, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a bilateral 
leg disorder.  Relevant evidence of record associated with 
the claims file since the June 2005 Board decision includes 
VA treatment records, private treatment records, a copy of a 
newspaper announcement dated in September 1957 reporting that 
the Veteran was released from the hospital in Tokyo, where he 
had undergone surgery on his leg due to an infection and 
statements from the Veteran.  

The Board has reviewed the evidence and has determined that 
the record does not contain new and material evidence.  VA 
conceded that the evidence indicates the Veteran had surgery 
on his legs during military service prior to the Board 
decision in June 2005.  Thus, the newspaper article dated in 
September 1957 revealing the Veteran had undergone surgery in 
Tokyo is cumulative and duplicative of evidence previously in 
the record.  In addition, the Board concludes that the 
Veteran's statements of continuity of symptomatology to 
include leg pain since the surgery in military service is 
duplicative of prior statements that were of record during 
the June 2005 Board decision.  In addition, none of the 
evidence associated with the record after the June 2005 Board 
decision indicates that the Veteran's bilateral leg 
disabilities to include bilateral idiopathic peripheral 
neuropathy of the lower extremities and early degenerative 
joint disease of the bilateral knees are related to military 
service to include the leg surgery.  

As the additional evidence received after the June 2005 Board 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim, it does not constitute 
new and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for residuals of a 
bilateral leg disability.  The benefit of the doubt doctrine 
is not for application, because new and material evidence to 
reopen the finally disallowed claim has not been submitted.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Merits of the Claims for Service Connection

The Veteran filed a claim for stomach and bowel problems in 
November 2006.  He contends that he has had continuous 
problems with his stomach and bowels since military service.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

  Stomach Disorder 

As noted above, in assessing the Veteran's service connection 
for a stomach disorder, the Board must determine whether the 
evidence shows the Veteran has a current diagnosis of the 
claimed disability.  A VA problem list dated in January 2007 
indicates that the Veteran has a current diagnosis of 
gastroesophageal reflux disease (GERD).  Accordingly, the 
Board finds that the first criterion for service connection 
has been met.  

Unfortunately, the Veteran's service treatment records are 
unavailable and there is no medical evidence of record that 
shows that the Veteran complained of or received treatment 
for a stomach disorder to include GERD during military 
service.  The fist medical evidence of record that indicates 
that the Veteran had GERD was in an August 2005 VA treatment 
record where the Veteran reported a medical history of GERD 
and the clinician determined that the Veteran had positive 
symptoms of GERD.  The Board finds that the passage of over 
45 years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, there is 
no medical evidence of record indicating that the Veteran's 
GERD is related to military service.

The Board recognizes that the Veteran contends that he was 
treated for stomach problems in service and he has had a 
continuity of stomach symptoms since military service.  The 
Veteran is competent to report observable symptoms, such as 
in this case, stomach problems in service and a continuity of 
symptoms since military service.  See Caldwell v. Derwinski, 
1 Vet. App. 466, 469 (1991).  However, the Board finds that 
the Veteran is not competent to provide an opinion that his 
current diagnosis of GERD is related to the stomach symptoms 
in service or the continuity of those symptoms as this would 
require special medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
service connection claim for GERD, claimed as a stomach 
disorder.  In reaching this conclusion, the Board has 
determined that the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  Thus, the Veteran's claim of 
entitlement to service connection for a stomach disorder is 
not warranted.

Bowel Disorder

The Board observes that a VA problem list dated in January 
2007 indicates that the Veteran is being treated for 
irritable bowel syndrome (IBS).  Accordingly, the Board finds 
that the evidence shows that the Veteran has current bowel 
disorder.  

Nonetheless, the Board finds that the preponderance of the 
evidence is against the Veteran's claim that his IBS is 
related to military service.  As noted above, the Veteran's 
service treatment records are unavailable.  Thus, there is no 
contemporaneous medical evidence of record that shows the 
Veteran complained of or received treatment for bowel 
problems to include IBS during military service.  The first 
evidence of complaints of bowel problems is in 1998 and the 
first evidence of a medical diagnosis of IBS is in January 
2007.  See January 1998 private treatment record and January 
2007 VA treatment record.  The passage of approximately 40 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In addition, the Board finds it 
persuasive that there is no medical evidence of record that 
indicates the Veteran's IBS is related to military service.   

The Board observes that the Veteran contends that he had 
bowel problems during military service and he has had a 
continuity of symptoms since military service.  In this case, 
the Board finds that the Veteran is competent to report 
symptoms of bowel problems since service.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witness are 
competent to prove that claimant exhibited certain symptoms 
at particular time).  

However, the evidence of record conflicts with the Veteran's 
statements.  Although, the Veteran contends that he has had 
bowel problems since military service, the evidence shows 
medical documentation of bowel habit changes in January 1998.  
The medical notation of "bowel habit changes" indicates 
that the Veteran's bowel problems started around 1998.  
Furthermore, this is the earliest evidence in the record that 
the Veteran had bowel problems.  Thus, the Board concludes 
that the Veteran's statements of bowel problems in service 
and a continuity of symptoms since service are not credible.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

As the record does not contain medical evidence of a 
relationship between the Veteran's IBS and military service 
and there is no credible lay evidence of continuity of 
symptoms from military service to the present, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Accordingly, the 
Veteran's claim of entitlement to service connection for a 
bowel disorder is not warranted.


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral leg disability is denied.

2.   Entitlement to service connection for a stomach disorder 
is denied.

3.  Entitlement to service connection for a bowel disorder is 
denied.


REMAND

A review of the record shows that the issue of service 
connection for hemorrhoids must be remanded for additional 
development.  

The Veteran contends that he was diagnosed with hemorrhoids 
in service and he has had a continuity of symptomatology 
since service.  In addition, he asserts that he has been 
treated for hemorrhoids continuously since military service.  
The Board observes that the medical evidence of record 
indicates that the Veteran has had a long history of problems 
with hemorrhoids.  See January 1998 private treatment record.  
A private treatment record dated in May 2004 reveals a 
diagnosis of hemorrhoids.  In addition, a December 2005 
private medical record documents that the Veteran underwent 
hemorrhoid banding.  A follow-up conducted in December 2005 
revealed that the Veteran had no further rectal bleeding and 
he had regular bowel movements.  There is no medical evidence 
of record that shows the Veteran has had hemorrhoids since 
the banding procedure.  However, the Board observes that the 
Veteran asserts that although he had surgery for his 
hemorrhoids, it has not helped him.  See February 2007 
statement in support of claim.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability or symptoms of a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the evidence indicates that the Veteran has current 
symptoms of hemorrhoids, problems with hemorrhoids in service 
and a continuity of symptoms since military service.  Based 
on the foregoing, the Board finds that the Veteran should be 
provided with a VA examination to determine whether the 
Veteran currently has hemorrhoids and if so, whether the 
hemorrhoids are related to his military service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA rectal examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
including the Veteran's lay statements 
and offer an opinion as to whether any 
hemorrhoids found on examination is at 
least as likely as not (i.e., a fifty 
percent or greater probability), 
related to the Veteran's active 
military service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  If the above 
issue cannot be determined without 
invoking processes related to guesses 
or based upon mere conjecture, the 
reviewing physician should clearly and 
specifically so specify in the medical 
opinion, with an explanation as to why 
this is so.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for hemorrhoids, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


